Citation Nr: 0304809	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-18 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Validity of loan guaranty indebtedness in the original 
amount of $25,404.96, plus interest.

2.  Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the original amount of $25,404.96, plus 
interest ( to include the threshold matter of whether the 
request for waiver was timely).


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The appellant is a veteran who had active duty from July 12 
to December 14, 1974, and from February 8 to February 12, 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision by the 
Department of Veterans Affairs (VA) Debt Management Center in 
Fort Snelling, Minnesota.  The VA Regional Office (RO) in 
Houston, Texas, has jurisdiction over the claim.  

The veteran was scheduled for a hearing before the Board in 
November 2002.  He was notified of the hearing at his most 
recent address of record by letter dated September 19, 2002.  
However, the letter was returned as undeliverable and the 
veteran failed to appear for the hearing.  Attempts to obtain 
a current mailing address for the veteran were unsuccessful, 
as his address and telephone number are unpublished.  Because 
the veteran has not kept VA apprised of his whereabouts, 
further efforts to provide him a hearing are not warranted.  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991). 

The issue of the validity of the loan guaranty indebtedness 
is addressed in the REMAND below.


FINDINGS OF FACT

1.  On January 10, 1998, the veteran received, by certified 
mail with return receipt requested, written notice from VA of 
loan guaranty indebtedness in the original amount of 
$25,404.96.

2.  The veteran's request for waiver of recovery of the loan 
guaranty indebtedness in the original amount of $25,404.96 
was not received until February 4, 2000.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of loan guaranty 
indebtedness in the original amount of $25,404.96, plus 
interest, was not timely filed, and waiver may not be 
granted.  38 U.S.C.A. § 5302(b) (West  Supp. 2002); 38 C.F.R. 
§ 1.964(e) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Waiver of recovery of loan guaranty indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b).

A request for waiver of payment of loan guaranty indebtedness 
shall be made within one year after the date on which the 
debtor receives, by Certified Mail-Return Receipt Requested, 
written notice from VA of the indebtedness.  If written 
notice of indebtedness is sent by means other than Certified 
Mail-Return Receipt Requested, then there is no time limit 
for filing a request for waiver of indebtedness. 38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.964(e).

In this case, the original notice of the debt and demand 
letter are not of record.  However, in March 2000 VA's Debt 
Management Center certified that the notice and demand 
letter, with a notice of rights, was sent to the veteran on 
January 5, 1998, and not returned due to an incorrect 
address.  The date of the signed Certified Receipt was 
January 10, 1998, although it appears that the letter was 
refused by the recipient.  Accordingly, VA provided the 
veteran appropriate notice of the indebtedness and of his 
waiver rights in compliance with the law and regulation.  
38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(e).  Any refusal of 
this notice on his part does not toll the time in which he 
has to submit a claim for waiver.  

Regardless, the veteran does not dispute receiving notice of 
the debt.  In fact, in letters dated March 10, 1998, and 
February 24, 2000, he acknowledged receiving notice of the 
debt in the amount of $25,404.96, albeit on February 5, 1998. 
The veteran's request for a waiver of recovery of loan 
guaranty indebtedness was not received until February 4, 
2000, more than one year after receipt of the notice of the 
indebtedness.  In his notice of disagreement, he stated that 
he wrote to the Houston RO and requested waiver of the 
indebtedness on August 5, 1998.  However, the claims file 
contains no such request for waiver and the RO indicated that 
it was unable to locate any such request.  The Debt 
Management Center also certified that a request for waiver 
was not received prior to February 4, 2000. 

Additionally, in his notice of disagreement the veteran 
reported that he submitted a waiver request to the Debt 
Management Center on August 31, 1999.  This waiver request is 
not of record; regardless, any request submitted in August 
1999 would not have been timely.  In his substantive appeal, 
the veteran further alleged that he requested waiver of the 
indebtedness in December 1997; however, as noted above, he 
was not notified of the indebtedness until January 1998.  

Correspondence, consisting of two letters, was received from 
the veteran within one year of his receipt of the notice and 
demand letter on January 10, 1998.  However, in these letters 
he challenged only the validity and/or amount of the debt.  
For example, in the letter dated March 10, 1998, he said 
that, "The amount due as you have indicated is incorrect.  
Please accept this as my formal notification of dispute for 
the account and the amounts owed.  Further, I am requesting a 
complete reconciliation of this account immediately."  He 
again stated in the April 10, 1998, letter that, "The amount 
due as you have indicated is incorrect.  I have already 
extended my formal notification of dispute for the account 
and the amounts owed.  And, I have yet to receive a full 
reconciliation of the account as I requested in my original 
letter to the VA on March 10, 1998."  Neither of these 
letters included a request for waiver of the debt and no 
additional correspondence was received from the veteran until 
February 2000.

Accordingly, the veteran's request for a waiver of the loan 
guaranty indebtedness was not timely and the claim must be 
denied.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(e).  
Application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-430 (1994).  
Finally, the Board points out that the notice and duty-to-
assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA), do not apply to this appeal.  See Barger v. Principi, 
16 Vet. App. 132 (2002); see also Mason v. Principi, 16 Vet. 
App. 129 (2002) and Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
original amount of $25,404.96, plus interest, is denied. 


REMAND

The veteran has repeatedly challenged the validity and/or 
amount of the VA loan guaranty indebtedness.  The RO denied 
the veteran's claim by letters dated in March and June 1998 
and September 2000; however, he was not provided proper 
notice of his appellate rights.  See 38 C.F.R. § 3.103(b).  
Regardless, in a letter received at the RO in October 2000, 
the veteran disagreed with the RO's determination concerning 
the validity of the debt.  No statement of the case has been 
provided on this issue, so the veteran has not had an 
opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated.  
Accordingly, the RO must issue a statement of the case, and 
the Board must remand that issue to the RO for that purpose.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

The case is REMANDED for the following:

Provide the veteran a statement of the case 
on the issue of validity of loan guaranty 
indebtedness in the original amount of 
$25,404.96, plus interest.  The statement of 
the case should fully explain the creation 
and calculation of the loan guaranty 
indebtedness and address all of the veteran's 
contentions.   Notify the veteran of the time 
limit within which an adequate substantive 
appeal must be filed in order to perfect an 
appeal of this issue and secure appellate 
review by the Board.  

Thereafter, this issue is to be returned to the Board only if 
an adequate and timely substantive appeal is filed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



